Arrington, J.
The appellant, J. I. Garrett, plaintiff below, brought suit against the City of Meridian to recover damages to his leasehold interest as a result of the City passing an ordinance closing, vacating and abandoning certain portions of Hamilton Road. The jury returned a verdict for $5,000. Garrett appeals, contending, among other things, that the damages awarded by the jury were inadequate. The City cross-appeals on the ground that it was entitled to a directed verdict.
 After a careful examination of the record and a review of all the questions involved, we are of the opinion that there is no reversible error, and that the verdict of the jury on the merits is justified by the evidence.
Affirmed on direct and cross-appeal.
Roberds, P. J., and Lee, Kyle and Gillespie, JJ., concur.